Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 12/21/2020 have been entered.
Specification
The abstract of the disclosure is objected to because it contains various instances of improper/ambiguous grammar.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been removed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Us Patent No. 4,134,510 (Chang hereinafter).
In re claim 1, with reference to Figs. 3 and 13, Chang discloses: A resin made container including a spout portion (46) to/from which a cap can be attached/detached, a shoulder portion continuous with the spout portion, a body portion continuous with the shoulder portion and a bottom portion continuous with the body portion and disposed at a lowermost portion of the bottle (See Fig. 13 below); wherein the bottom portion includes a bottom face which comes into contact with a disposing surface and a sloped portion extending with a slope from the bottom face to the body portion (see Fig. 13 below); at least a portion of a vertical cross sectional shape of the sloped portion is a linear portion (101) which protrudes to the inner side of the container; and an angle (A) formed between the linear portion of the sloped portion and the disposing surface ranges from 15 to 50 degrees (45 degrees, column 7, lines 34-36), wherein the vertical cross sectional shape of the sloped portion is formed of a first arc which protrudes to the outer side of the container, the linear portion (101) and a second arc which protrudes to the outer side of the container, the first arc, the linear portion and the second arc being formed continuous in this order from an upper side of the bottom portion; and the first arc has a curvature radius greater than a curvature radius of the second arc (see Fig. 13 below).
[AltContent: arrow][AltContent: textbox (2nd  Arc)][AltContent: textbox (First Arc)][AltContent: arrow]
[AltContent: textbox (Upper Side of Bottom Portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd  Arc)][AltContent: textbox (Bottom Face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Arc)][AltContent: ][AltContent: textbox (Sloped Portion)]
    PNG
    media_image1.png
    382
    484
    media_image1.png
    Greyscale

In re claim 7, with reference to the Figs. noted above, Chang discloses the claimed invention including wherein an entire outer circumferential face of the body portion (31) is formed of a smooth face substantially free from unevenness (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang.
In re claim 3, Chang discloses the claimed invention except wherein the sloped portion has a height ranging from 4 to 13 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to scaled the overall dimensions of the bottle of Fig. 13, such that the sloped portion height were about 13mm tall, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Aoki.
In re claim 4, with reference to the Figs. noted above, Chang discloses the claimed invention except wherein a content volume of the container ranges from 250 to 650 mL.
However, Aoki discloses a bottle including wherein a content volume of the container ranges from 250 to 650 mL (500 mL for example, see Table in column 5).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to scaled the overall dimensions of the bottle of Fig. 13, such that a content volume of the container ranges from 250 to 650 mL, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).
In re claim 5, with reference to the Figs. noted above, Chang fails to disclose the outer diameter of the body portion ranging from 60 to 75 mm.
However, Aoki discloses the claimed invention including wherein the body portion has a maximum outer diameter ranging from 60 to 75 mm (72 mm for example, see Table in column 5).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to scaled the overall dimensions of the bottle of Fig. 13, such that .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Aoki as applied to claim 4 above, and further in view of US PG Pub No. 2007/0205175 (Darr et al. hereinafter).
In re claim 6, with reference to the Figs. noted above, Chang in view of Aoki discloses the claimed invention except wherein the container has a weight ranging from 10 to 25 grams.
However, Darr et al. discloses utilizing certain neck finishes in order to reduce the total weight of a plastic bottle by about 5 grams (Darr et al. claim 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Darr et al. to reduce the weight of the bottle of Chang in view of Aoki to about 26 grams which is sufficiently close to the claimed value of 25 grams for the obvious purposes of facilitating the reduction of the amount of material required for the bottle to save money and resources.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are considered moot in view of the new grounds of rejection necessitated by the amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW THOMAS KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Weds, Fri, 9a-6p EST, Thu 1p-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T KIRSCH/           Primary Examiner, Art Unit 3733